IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONNA MARIE WILLIAMSON,                   : No. 752 MAL 2018
INDIVIDUALLY AND AS                       :
ADMINISTRATRIX OF THE ESTATE OF           :
JOHN P. WILLIAMSON, JR.,                  : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
LIBERTY MUTUAL FIRE INSURANCE             :
COMPANY AND LIBERTY MUTUAL                :
INSURANCE, T/D/B/A LIBERTY MUTUAL         :
GROUP,                                    :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.